UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1930


In re: TIAYON KARDELL EVANS,

                Petitioner.



    On Petition for Writ of Mandamus.        (2:04-cr-00099-RAJ-1)


Submitted:   November 16, 2011              Decided:   December 16, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Tiayon Kardell Evans, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tiayon Kardell Evans petitions for a writ of mandamus

seeking an order compelling the district court to vacate his

criminal judgment on the ground that the district court lacked

jurisdiction to convict him.                 We conclude that Evans is not

entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary      circumstances.             Kerr    v.    United   States

Dist.    Court,      426    U.S.     394,   402     (1976);       United    States      v.

Moussaoui,     333    F.3d    509,    516-17       (4th    Cir.    2003).     Further,

mandamus     relief    is    available      only    when    the    petitioner     has    a

clear right to the relief sought.                  In re First Fed. Sav. & Loan

Ass'n, 860 F.2d 135, 138 (4th Cir. 1988).                        Mandamus may not be

used as a substitute for appeal.                   In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).

             The relief sought by Evans is not available by way of

mandamus.      Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                              We

dispense     with     oral    argument       because       the     facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        PETITION DENIED



                                            2